Citation Nr: 9922455	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a right hip fracture for 
November 14, 1991, to August 30, 1995.

2.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a right hip fracture, 
including a total right hip replacement, from August 30, 
1995.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from November 1966 to December 
1971.  In addition, he had regular periods of active and 
inactive duty for training in the Air National Guard from 
December 1976 to July 1991, the specific periods of which 
have not been verified, including in June 1980.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for the residuals of a right hip 
fracture and assigned a 10 percent disability rating for the 
disorder.  The veteran perfected an appeal of the assigned 
rating.

The veteran indicated in his July 1993 substantive appeal 
that he was seeking a 30 to 40 percent disability rating for 
the right hip disorder.  In a November 1995 rating decision 
the RO increased the disability rating for the right hip 
disorder from 10 to 30 percent effective August 30, 1995.  It 
is not clear whether the veteran intends to pursue an appeal 
of the 30 percent disability rating assigned for the 
residuals of the right hip fracture.  See Verdon v. Brown, 8 
Vet. App. 529, 533 (1996) (the Board cannot presume 
abandonment of an appeal if it is not clear that the veteran 
has withdrawn the appeal); but see Hamilton v. Brown, 39 F.3d 
1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be 
valid if the benefit sought on appeal is granted by the RO).  
The issue of entitlement to a disability rating in excess of 
30 percent for the right hip disorder will be addressed in 
the remand portion of this decision.

In December 1995 the veteran expressed disagreement with the 
effective date for the assignment of the 30 percent rating, 
asserting that the rating should have been effective in 1993.  
He was provided a supplemental statement of the case in March 
1996 that included the issue of the effective date for the 
30 percent rating, but he did not submit a substantive appeal 
pertaining to that issue following the issuance of the 
supplemental statement of the case.  The Board finds, 
therefore, that the issue of the effective date for the 
30 percent rating is not within its jurisdiction.  Roy v. 
Brown, 5 Vet. App. 554 (1993).

This case was previously before the Board in October 1997, at 
which time it was remanded to the RO in order to provide the 
veteran a personal hearing before a member of the Board at 
the RO.  That hearing was conducted in March 1999, and the 
case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  From November 14, 1991, to August 30, 1995, the residuals 
of a right hip fracture were manifested by limitation of 
motion, pain, weakness, and lack of endurance, productive of 
no more than moderate disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
residuals of a right hip fracture were met from November 14, 
1991, to August 30, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253, and 5255 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An August 1980 private hospital summary shows that in June 
1980 the veteran was involved in a military aircraft 
accident, as the result of which he incurred severe burns and 
numerous bone fractures, including a dislocation of the right 
hip and fracture of the right acetabular.  The acetabular 
fracture required open reduction and internal fixation, 
following which the physicians noted a large bone fragment 
that had apparently broken off the head of the femur in 
conjunction with the surgery and myositis ossificans of the 
posterior muscles in the right hip.  

A June 1981 VA treatment summary indicates that on discharge 
from the hospital in August 1980, the veteran received 
intensive rehabilitation and returned to his employment as a 
commercial airline pilot in December 1980.  In June 1981 he 
complained of intermittent pain in the right hip that was 
worse with activity, a sensation of having sand in the hip 
socket, having a slight limp by the end of the day, and 
difficulty stepping over curbs or high steps.  The range of 
motion of the hip was described as close to normal, and an X-
ray study revealed mild to moderate hertotopic [sic] bone 
formation in the hip joint.

The veteran's service medical records show that he underwent 
periodic examinations approximately yearly from 1982 to 1990.  
He generally reported being asymptomatic in terms of the 
residuals of his injuries, but was found to lack five to 
10 degrees of full abduction of the right hip.  The 
examination reports indicate that he had full strength in the 
lower extremities and a normal gait.  Periodic examinations 
in May 1988 and March 1990 revealed no abnormalities 
pertaining to the lower extremities, nor did the veteran 
report any symptoms pertaining to the right hip fracture.

The veteran's original claim for compensation for the 
disability at issue, specifically VA Form 21-526, was 
received by VA on November 14, 1991. 

The report of a February 1992 VA examination indicates that 
the veteran complained of pain in the right hip if he 
attempted to cross the right leg over the left.  Examination 
revealed that the range of motion of the right hip was 
complete and painless in adduction and rotation; abduction to 
20 degrees, compared to 30 degrees on the left; flexion to 
100 degrees, compared to 110 degrees on the left; and 
extension of five degrees, compared to 15 degrees on the 
left.  With the knee flexed, internal and external rotation 
of the hip was zero degrees, with discomfort.  An X-ray study 
showed degenerative changes of the right hip, with joint 
space narrowing, sclerosis, a mild decrease in the rounding 
of the femoral head, productive spurs along the femoral head 
and neck, a large amount of dystrophic ossification along the 
right femoral head and neck, and a post-fracture deformity of 
the right acetabulum with dystrophic ossification and two 
screws in place.

In his June 1993 notice of disagreement, his July 1993 
substantive appeal, and an October 1993 hearing the veteran 
stated that he occasionally took Motrin for pain in his right 
hip.  He also stated that his right leg tended to fall asleep 
if he had to sit on a hard surface for 20 minutes or more; 
that he often had a noticeable limp by the end of the day due 
to pain in the hip; and that he had difficulty putting a sock 
and shoe on his right foot due to the limitation of motion in 
the right hip and the right elbow.  He further stated that he 
could not sleep on his right side due to pain in the hip, and 
that he had a pulsating pain in the hip if he lay on his 
back.  He testified that his right hip hurt constantly, 
although the severity of the pain varied depending on his 
activities, and that he had pain in the hip and thigh with 
prolonged sitting.  He stated that when he walked his right 
hip felt as if there were grains of sand in the joint, and 
that he was only able to walk a couple of miles due to the 
pain in the hip.  He also stated that the right leg sometimes 
felt weak, that he had to use the handrail when walking 
upstairs, and that he stood with his weight on the left leg.  

He reported that he had not sought medical treatment for the 
hip because he could not take prescription medication due to 
his status as a commercial airline pilot, but that he used 
over-the-counter pain medication.  He also reported that 
there had been a gradual increase in his symptoms following 
the fracture in 1980, and that he avoided exercise that 
required extensive use of the hip.  He claimed that the 
disability for the right hip should be rated at 30 or 
40 percent.

In conjunction with an October 1995 VA orthopedic examination 
the veteran complained of constant pain in the right hip that 
was aggravated by walking, causing a limp.  He also 
complained of difficulty putting a shoe and sock on the right 
foot due to stiffness in the hip, and that he had to lean 
heavily on the stair rail when going up or down stairs.  
Physical examination showed no evidence of inflammation but 
that the veteran walked with a limp on the right side.  The 
range of motion of the right hip was abduction to 30 degrees 
and flexion to 60 degrees without pain.  The range of motion 
of the left hip was 45 degrees of abduction and 110 degrees 
of flexion.  Leg lengths and circumferences were equal 
bilaterally.  An X-ray study revealed what was described as 
severe degenerative changes of the right hip, with severe 
joint space narrowing, two screws in the acetabulum, and 
fragmentation and productive change about the femoral head, 
which was flattened and sclerotic.

As previously stated, based on the October 1995 examination 
report, in a November 1995 rating decision the disability 
rating for the right hip disorder was increased from 10 to 
30 percent effective August 30, 1995.  The effective date of 
the increase was based on the receipt of a statement from the 
veteran on that date in which he stated that he was again 
appealing the assigned 10 percent rating.  The 30 percent 
rating was assigned in accordance with Diagnostic Code 5255 
based on malunion of the femur with marked hip disability.

In a November 1995 medical report a private orthopedist 
stated that the veteran had pain in his right hip due to 
traumatic arthritis resulting from the hip fracture.  The 
physician stated that the veteran could not run, that he 
could only walk moderate distances, and that he limped 
constantly.  Examination showed that he had a fixed flexion 
deformity of 20 degrees, with flexion possible to 
120 degrees; combined rotation to 20 degrees; and combined 
abduction and adduction of 30 degrees.  An X-ray study 
revealed what the physician described as progressive 
degenerative disease from 1982 to 1995, with loss of joint 
space, changes in the femoral head, and osteophytosis.  The 
physician provided a diagnosis of advanced traumatic 
arthritis of the right hip, and stated that the veteran would 
require a total hip replacement within two years.

Although not relevant to the time period in question, private 
treatment records show that in December 1996 the veteran 
underwent a total right hip replacement.  Accordingly, the 
disability rating for the right hip disorder was increased to 
100 percent from December 10, 1996, to February 1, 1998.

During a March 1999 hearing the veteran testified that he had 
not sought medical treatment for his right hip because he 
could not take prescription drugs.  He stated that as a 
commercial airline pilot, he was required to undergo periodic 
drug screening.  He denied having seen any physician prior to 
October 1995, which examination was documented in the 
November 1995 medical report.  He stated that he believed 
that his disability was more severe than reflected in the 
10 percent rating since its onset.  

In terms of the status of his disability from November 1991 
to August 1995, he also testified that following the injury 
in 1980 there was a gradual degradation of the hip due to 
arthritis.  He further testified that the symptoms continued 
to worsen and caused him to limp more and to have to use a 
handrail when walking upstairs.  He stated that the symptoms 
documented by the private physician in November 1995 had been 
present since he initiated his claim.  He also stated that 
from 1991 to 1995 he was limited to walking two or three 
blocks due to pain in the hip, that the pain in the hip 
caused him to limp, and that it hurt when he tried to sleep.  
He stated that he felt a grinding sensation in the hip, and 
that the pain was moderate to severe most of the time, 
regardless of his level of activity.  He stated that a few 
times he had to request a short flight, because he had 
exacerbations of pain in the hip.

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis, which 
is evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint or group 
of minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5251 provides a maximum 10 percent disability 
rating if extension of the thigh is limited to five degrees.  
Diagnostic Code 5252 provides a 10 percent rating if flexion 
of the hip is limited to 45 degrees, a 20 percent rating if 
limited to 30 degrees, a 30 percent rating if limited to 
20 degrees, and a 40 percent rating if limited to 10 degrees.  
For impairment of the thigh pursuant to Diagnostic Code 5253, 
a 10 percent rating applies if rotation is limited to 
15 degrees, a 10 percent rating also applies if adduction is 
limited to the point that the legs cannot be crossed, and a 
maximum 20 percent rating applies for limitation of abduction 
to 10 degrees.  In accordance with Diagnostic Code 5255 for 
impairment of the femur, a 10 percent rating applies for 
malunion with slight knee or hip disability, a 20 percent 
rating for moderate knee or hip disability, and a maximum 
30 percent rating for marked knee or hip disability.  
38 C.F.R. § 4.71a.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
1992.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board finds that the veteran's appeal of the 10 percent 
rating assigned for the right hip disorder is well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the appeal.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issue consists of the veteran's service 
medical records, the reports of the February 1992 and October 
1995 VA examinations, and the veteran's statements and 
testimony.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeal and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Because the disability pertains to a disorder of the 
musculoskeletal system, all of the functional limitations 
included in 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining the appropriate rating, including pain, weakness, 
limitation of motion, and lack of strength, speed, 
coordination or endurance.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Pursuant to Diagnostic Code 5255, 
impairment of the femur is rated as slight, moderate, or 
severe, depending on the severity of the functional 
limitations imposed by the residuals of the injury.  Based on 
the October 1995 examination report, the RO found that the 
manifestations were severe, and assigned a 30 percent rating 
for the disorder under Diagnostic Code 5255, effective August 
30, 1995.  

The veteran contends that the severity of his right hip 
disability as documented in the October 1995 VA examination 
and the November 1995 private medical report was present 
since his claim was initiated in 1991.  The issue before the 
Board is whether the manifestations of this disability during 
the period from November 14, 1991 to August 30, 1995 warrant 
a disability evaluation in excess of the 10 percent rating 
assigned by the RO.  Fenderson, 12 Vet. App. at 119.

Examination in February 1992 revealed objectively 
demonstrated limitation of motion in the right hip, although 
any specific limitation of motion due to pain was not 
documented.  In addition, in 1993 the veteran stated that his 
right hip hurt constantly, although the severity of the pain 
varied depending on his activities; that he often had a 
noticeable limp by the end of the day due to pain in the hip; 
and that he could only walk a couple of miles due to the pain 
in the hip.  He also stated that the right leg sometimes felt 
weak, and that he stood with his weight on the left leg.  The 
Board finds that the veteran's statements and testimony 
relating the severity of his symptoms prior to August 1995 
are credible.  See Struck v. Brown, 9 Vet. App. 145, 154-155 
(1996) (the Board must determine the credibility of the 
evidence).

The Board finds that the veteran's disability underwent an 
increase in severity from November 1991 to August 1995.  The 
veteran stated that the disability worsened from 1980 to 
1995, in that he had been limited to walking two or three 
blocks due to pain in the hip, that the pain in the hip 
caused him to limp, and that the pain was moderate to severe 
most of the time, regardless of his level of activity.

The Board notes that the X-ray study in February 1992 showed 
degenerative changes of the right hip, with joint space 
narrowing, sclerosis, a mild decrease in the rounding of the 
femoral head, productive spurs along the femoral head and 
neck, a large amount of dystrophic ossification along the 
right femoral head and neck, and a post-fracture deformity of 
the right acetabulum with dystrophic ossification.

The X-ray study in October 1995 showed that the degenerative 
changes of the right hip were severe, including severe joint 
space narrowing, fragmentation and productive change about 
the femoral head, and flattening and sclerosis of the femoral 
head.  In addition, the private physician in November 1995 
characterized the right hip disability as advanced traumatic 
arthritis.  Based on the description of the degenerative 
changes in October 1995 as severe, and the lack of any such 
description in February 1992, it appears as if there was an 
increase in the pathology of the right hip from 1992 to 1995.

In terms of the objectively demonstrated disability, the 
range of motion as determined in February 1992, October 1995, 
or November 1995 would not warrant a disability rating in 
excess of 10 percent based only on the limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.

However,  the limitation of motion, which supports a 
10 percent rating under Diagnostic Code 5251, when considered 
in conjunction with the pain, weakness, and lack of endurance 
as shown in the available medical evidence and the veteran's 
statements and testimony more closely approximate moderate 
disability than slight disability under Diagnostic Code 5255.  
DeLuca, 8 Vet. App. at 202; VAOPGCPREC 9-98; 38 C.F.R. 
§§ 4.7,  4.40 (1998).  The Board has determined, therefore, 
that the evidence supports a 20 percent disability rating for 
November 14, 1991 to August 30, 1995, subject to the 
applicable laws and regulations governing the payment of 
monetary benefits.

The record on appeal, in the Board's judgment, does not 
demonstrate that the criteria for a rating in excess of 20 
percent were met prior to August 30, 1995.  In 1993, the 
veteran stated that he could walk a couple of miles, but in 
1999, when referencing his symptoms in 1995, he stated that 
that he could walk only two or three blocks.  In 1993 he 
reported that his right hip hurt constantly, although the 
severity of the pain varied depending on his activities, but 
in 1999 he reported that in 1995 the pain was moderate to 
severe at all times, regardless of his activities.  In 1993 
he stated that he often had a noticeable limp, but in 1999 he 
stated simply that the right hip disability caused him to 
limp, apparently at all times.  It appears, therefore, based 
on the veteran's reported symptomatology, that from at least 
1993 to 1995 there was a worsening of the functional 
limitations imposed by the right hip disability.

In terms of the diagnostic codes pertaining to the hip with 
objectively determined criteria, a 30 percent rating applies 
if flexion of the thigh is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  The Board finds that the 
objectively demonstrated limitation of motion, together with 
the ability to walk up to a couple of miles, and an 
occasional limp due to pain are not comparable to the 
functional limitation resulting from limitation of flexion of 
the thigh to 20 degrees, nor are these manifestations 
commensurate with severe disability under Diagnostic Code 
5255.  The factors addressed in  DeLuca, 8 Vet. App. at 202 
have been considered and were, in part, the basis for the 
grant of a 20 percent rating for this disability, as 
discussed above. 

A rating in excess of the minimum schedular rating of 
10 percent has been assigned, so that the application of 
38 C.F.R. § 4.59 does not result in a disability rating in 
excess of 20 percent.  The Board has determined, therefore, 
that the evidence supports a 20 percent disability rating for 
the residuals of a right hip fracture from November 14, 1991, 
to August 30, 1995, but that the preponderance of the 
evidence is against a rating in excess of 20 percent for that 
time period.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (when increasing the assigned rating, the Board 
must explain why a higher rating is not warranted).


ORDER

A 20 percent disability rating is granted for the residuals 
of a right hip fracture for November 14, 1991, to August 30, 
1995, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As previously stated, it is not clear from the evidence of 
record whether the veteran intends to pursue his appeal of 
the 30 percent disability rating assigned for the right hip 
disorder.  Prior to proceeding with the Board's remand, 
therefore, the RO should determine the veteran's intent 
regarding his appeal of the assigned disability rating.

The medical evidence indicates that the veteran underwent a 
total right hip replacement in December 1996, and he was 
assigned a total disability rating in accordance with 
Diagnostic Code 5054 from December 10, 1996, to February 1, 
1998.  As of February 1, 1998, the disability rating was 
reduced from 100 to 30 percent without determining the 
severity of any residual impairment.

The veteran was provided a VA orthopedic examination in 
August 1998 but the report of the examination does not 
document all of the functional limitations resulting from the 
hip replacement.  If the veteran's appeal is not withdrawn, 
the Board finds that an additional examination is warranted.  
See Abernathy v. Principi, 3 Vet. App. 461 (1992) (VA is 
obligated to provide an additional examination, if the 
initial examination is not sufficient for rating purposes).

The Board notes that although the veteran was provided a VA 
examination in August 1998, the RO has not yet considered the 
report of the examination in determining the appropriate 
disability rating, nor was the veteran provided a 
supplemental statement of the case that incorporated the 
evidence obtained during the examination.  Following the 
completion of the requested development, the veteran should 
be provided a supplemental statement of the case that 
includes all of the evidence, as well as an explanation of 
the RO's decision based on that evidence, since the most 
recent supplemental statement of the case was provided in 
March 1996.  See Austin v. Brown, 6 Vet. App. 547 (1994); 
38 C.F.R. § 19.31.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
clarify his intent regarding his appeal 
of the 30 percent disability rating that 
is currently assigned.  If the veteran 
chooses to withdraw his appeal on that 
issue, he should provide a written 
statement to that effect.  38 C.F.R. 
§ 20.204.

2.  If the appeal is not withdrawn, the 
RO should obtain the names and addresses 
of all medical care providers, inpatient 
and outpatient, VA and private, who 
treated the veteran for a right hip 
disorder since November 1995.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

3.  If the appeal is not withdrawn, the 
veteran should be provided a VA 
orthopedic examination in order to 
determine the severity of the residuals 
of the right hip fracture, including the 
total hip replacement.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the right hip 
and document the pathology and resulting 
functional limitations.  The examiner 
should determine the range of motion of 
the hip, in comparison to the standard of 
what is normal, and determine whether the 
right hip arthroplasty has resulted in 
any weakness in the joint.  If weakness 
is found, the examiner should provide an 
opinion on whether the degree of weakness 
is moderately or markedly severe.

The examiner should also describe any 
functional loss pertaining to the right 
hip, including the inability to perform 
normal working movements of the hip with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain, and to 
document all objective evidence of that 
symptom.  In addition, the examiner 
should provide an opinion on the degree 
of any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

4.  If appropriate, the RO should then 
review the claims file to ensure that all 
of the above requested development has 
been completed.  In particular, the RO 
should ensure that the requested 
examination and opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 30 percent for the residuals of 
a right hip fracture, including a total 
hip replacement.  If any benefit 
requested on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

